            Case 2:20-cv-00125-TOR                  ECF No. 17           filed 01/27/21    PageID.173 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington
            PACIFIC TOWING & RECOVERY
             SERVICES, LLC, a Washington
                limited liability company,                           )
                             Plaintiff                               )
                                v.                                   )        Civil Action No.    2:20-CV-0125-TOR
                                                                     )
       UNITED FINANCIAL CASUALTY
  COMPANY, d/b/a/ PROGRESSIVE COMMERCIAL,                            )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              Pursuant to Rule 41(a)(1)(A)(ii) and the Parties’ stipulation, this action is DISMISSED without prejudice or costs to
               either party.



This action was (check one):

’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                            on the parties' stipulation ECF No. 15.




Date:     january 27 , 2021                                                  CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                             Linda L. Hansen
